Case 1:19-cv-05748-ENV-RLM Document 9 Filed 03/17/21 Page 1 of 2 PageID #: 56




LDM:BGK
F. #2019V02754

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – – – – – –X

UNITED STATES OF AMERICA,                                CERTIFICATE OF PARTIAL
                                                         DEFAULT
                     Plaintiff,
                                                         Civil Action No. 19-5748 (ENV)
             – against –

THE REAL PROPERTY AND PREMISES
KNOWN AS: DEED NO. 18,877; CALLE PASEO
DE LOS VIRREYES, 4283, LOT 21, MZA 41,
FRACCIONAMIENTO VILLA UNIVERSITARIA,
ZAPOPAN, JALISCO, MEXICO; CLAVE
CATASTRAL: 12014H223400370000, HELD IN
THE NAME OF HECTOR RAFAEL CARO
ELENES, WITH A USUFRUCT GRANTED FOR
LIFE TO RAFAEL CARO QUINTERO AND
ELIZABETH ELENES DE CARO; et al.,

                     Defendants In Rem.

– – – – – – – – – – – – – – – – – – – –X

              I, Douglas C. Palmer, Clerk of the Court, United States District Court for the

Eastern District of New York, do hereby certify that no person has filed a claim or answer or

otherwise moved with respect to the complaint filed against the following properties:

              (i)    The real property and premises known as: Deed No. 18,877; Calle
                     Paseo de los Virreyes, 4283, Lot 21, Mza 41, Fraccionamiento Villa
                     Universitaria, Zapopan, Jalisco, Mexico; Clave Catastral:
                     12014H223400370000, held in the name of Hector Rafael Caro Elenes,
                     with a usufruct granted for life to Rafael Caro Quintero and Elizabeth
                     Elenes de Caro;

              (ii)   The real property and premises known as: Deed No. 9859. Avenida
                     Melchor Ocampo, 468 Bodega (Local) 21, Fraccionamiento Mercado
                     de Abastos Norte, Mercado el Campesino, 59, 21, 45140, Zapopan,
                     Jalisco, Mexico; Clave Catastral: 12014I005900290000, held in the
                     names of Hector Rafael, Roxana Elizabeth, Henoch Emilio and Mario
Case
 Case1:19-cv-05748-ENV-RLM
      1:19-cv-05748-ENV-RLM Document
                             Document8-2
                                      9 Filed
                                         Filed03/17/21
                                               03/09/21 Page
                                                         Page22ofof22PageID
                                                                      PageID#:#:57
                                                                                 55




                       Yibran, all with the surnames Caro Elenes, with a usufruct granted for
                       life to Rafael Caro Quintero and Elizabeth Elenes de Caro;

               (iii)   The real property and premises known as: Deed No. 8527; Calle
                        Sagitario 5289-8, Condominio Sagitario, Fraccionamiento Residencial
                        Arboldeas, Zapopan, Jalisco, Mexico; Clave Catastral:
                        12014H332600170008, held in the name of Roxana Elizabeth Caro
                        Elenes;

               (iv)    The real property and premises known as: Deed No 8527; Calle Sagitaro
                        5289-9, Condominio Sagitario, Fraccionamiento Residencial
                        Arboldeas, Zapopan, Jalisco, Mexico; Clave Catastral:
                        12014H332600170009, held in the name of Roxana Elizabeth Caro
                        Elenes; and

               (v)     The real property and premises known as: Deed No. 8187; Calle Luigi
                        Pirandello 5397, Lote 29B, Mza 145, Fraccionamiento Vallarta
                        Univerisdad, Zapopan, Jalisco, Mexico; Clave Catastral:
                        12014H114500370000, held in the name of Roxana Elizabeth Caro
                        Elenes (items (i) through (v), collectively, the “Defendant Real
                        Properties”).

               The default as to the Defendant Real Properties is hereby noted pursuant to

 Rule 55(a) of the Federal Rules of Civil Procedure.

 Dated: Brooklyn, New York
        March 17, 2021

                                                  DOUGLAS C. PALMER, Clerk of Court



                                              By: __________________________________
                                                  Deputy Clerk




 United States v. The Real Property and Premises Known as: Deed No. 18,877, et al.,
 Certificate of Partial Default                                                     Page 2
